Citation Nr: 1209630	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  05-14 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for glaucoma of the left eye. 

4.  Entitlement to service connection for loss of vision of the left eye, to include anisometropia (unequal refractive power of the eyes). 


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska, which denied the aforementioned claims.  

In July 2006, the Veteran testified at a Travel Board hearing before an Acting Veterans Law Judge.  Unfortunately, a transcript of the hearing could not be produced.  After being advised of the situation, the Veteran requested a Board video conference hearing, which took place in March 2007.  A transcript of the hearing has been associated with the Veteran's claims folder.  However, that Acting Judge is no longer with the Board.  Under VA regulations, a claimant is entitled to have a final determination of his or her claim made by the Veteran's Law Judge who conducted the hearing.  38 C.F.R. § 20.707 (2011).  Accordingly, although the appellant was afforded the opportunity for a second hearing before the Board, he declined.

The Board has previously considered these claims.  In a May 2007 decision, the Board denied the aforementioned claims.  Thereafter, the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims ("Court").  In May 2008, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion, requesting that the Court vacate the Board's decision and remand the case for further development and readjudication.  In May 2008, the Court granted the parties' Joint Motion, vacated the Board's decision that denied entitlement to service connection, and remanded the case to the Board for compliance with directives that were specified in the Joint Motion; an additional issue of entitlement to nonservice-connected pension benefits was deemed abandoned by the appellant and the Board's May 2007 decision to deny that claim was not disturbed.  In June 2008, the Board remanded the case, specifically to afford the Veteran VA examinations and opinions regarding whether his claimed hearing and eye disabilities were caused by, or otherwise related to, service.  The examinations took place in October 2008 and August 2009, respectively.  Thereafter, in a September 2009 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center ("AMC") continued to deny the claims.  After the claims folder was returned to the Board, in an April 2010 decision, the Board again denied the Veteran's claims.  The Veteran again appealed the decision to the Court. In an October 2011 single-judge Memorandum Decision, the Court vacated the Board's decision and remanded the claims to the Board for further development and adjudication.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Court has held that once VA provides an examination, it must be adequate or VA must notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

If a VA compensation and pension examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2, 19.9(a) (2011); Bierman v. Brown, 6 Vet. App. 125, 129 (1994).  The Court has held "that a remand by this Court or the Board confers on the veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of a remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

In its Memorandum Decision, the Court found that the Board failed to insure compliance with its June 2008 remand order by relying on inadequate VA examinations and failing to support its decision to deny the claims with adequate reasons and bases.  

As noted above, the Veteran's claims were most recently remanded in June 2008 to allow the Veteran to undergo VA examinations to determine the etiology of his hearing and eye disorders.  With regard to his claims of entitlement to service connection for bilateral hearing loss and tinnitus, the Veteran claims that the disorders are the result of acoustic trauma in service.  In this regard, the Board notes that his service personnel records indicate that his military occupational specialty was a rifleman.  In its remand instructions,  the Board specifically requested that the examiner review and comment on both the Veteran's service treatment records and his complaints of in-service noise exposure from artillery and explosions (statements which the Board subsequently found to be credible in its decision denying his claims) and to provide a complete rationale for any opinion offered.  Instead, the Court noted that the examination reports show that the examiners reviewed the Veteran's service treatment records, but neither report specifically commented on those records or discussed his complaints of acoustic trauma during service.  Additionally, the Court observed that both examiners concluded that because his hearing was normal at separation, it was less likely than not that the Veteran's tinnitus was the result of service, which the Court found to be "a wholly conclusory statement offered without any support."  The Court further noted that, although the October 2008 VA examiner failed to provide an opinion as to the cause of the Veteran's hearing loss, to the extent that the August 2009 examiner opined that his hearing loss was most likely the result of post-service noise exposure, she failed to provide any explanation as to the possible cause of such noise exposure.  

Accordingly, the Court concluded that the Board failed to ensure compliance with its June 2008 remand instructions and ordered the Board to remand the hearing loss claims for a new VA examination.  Moreover, it directed the Board to expressly consider the Court's holding in Hensley v. Brown, 5 Vet. App. 155, 159 (1993), wherein the Court held that VA regulation 38 C.F.R. § 3.385 (2011) "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."

With regard to the Veteran's claims of entitlement to service connection for his eye disorders, the Court found that both VA examiners failed to consider what it deemed "the crucial piece of evidence," i.e., the fact that the Veteran's service treatment records show that in March 1981, he was prescribed military eye glasses in order to correct his left eye visual acuity problem.  The Court specifically found that, because the VA examiners failed to "reconcile" their opinions (that neither of the Veteran's eye disorders was related to service) with the March 1981 service treatment record (which the Board remand specifically directed the examiner(s) to do), the Board erred in failing to ensure compliance with its own remand orders.  Accordingly, the Court directed the Board to remand the Veteran's claims of entitlement to service connection for glaucoma and loss of vision in the left eye for a new VA examination.  

Finally, the Board notes that the Court has held that where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain updated VA records involving treatment of the Veteran's hearing and eye disorders.

Accordingly, the case is REMANDED for the following action:

1.  Please do not remove any tabs from the claims folder.

2.  Obtain all available VA records pertaining to treatment of the Veteran's bilateral hearing loss, tinnitus, glaucoma of the left eye and loss of vision of the left eye, to include anisometropia, that are not currently of record and associate with the claims folder.  Any negative reply must also be associated with the claims folder.

3.  Schedule the Veteran for an appropriate examination to determine the etiology of his bilateral hearing loss and tinnitus.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review of pertinent documents therein (to specifically include each of the prior VA examination reports, private treatment records and VA treatment records) in conjunction with the examination, and the examiner must state in the examination report that the claims folder has been reviewed.  

The examiner should elicit from the Veteran a personal history concerning his hearing loss and tinnitus symptomatology and treatment, and note in his or her opinion that, in addition to the medical evidence, the Veteran's personal statements have been considered.  

The examiner is to specifically comment on the service treatment records and take into consideration the Veteran's complaints of having been exposed to acoustic trauma in the form of loud noise from artillery and explosions in service during his military occupational specialty as a rifleman.  The Board has deemed the Veteran's statements concerning such exposure to be credible.  

As to any current bilateral hearing loss and/or tinnitus disorder(s) diagnosed, the clinician is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder(s) is causally related to service or, for sensorineural hearing loss, developed within one year of service separation, or was otherwise caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by active duty service.  
A complete rationale for all opinions expressed, as well as a discussion of the medical principles involved, must be provided.

4.  Schedule the Veteran for an appropriate examination to determine the etiology of his left eye glaucoma and loss of vision of the left eye, to include anisometropia.  Any tests deemed necessary should be conducted and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review of pertinent documents therein (to include each of the prior VA examination reports, private treatment records and VA treatment records) in conjunction with the examination, and the examiner must state in the examination report that the claims folder has been reviewed.  

The examiner should elicit from the Veteran a personal history concerning his left eye symptomatology and treatment, and note in his or her opinion that, in addition to the medical evidence, the Veteran's personal statements have been considered.  

The examiner is to specifically note, take into consideration and reconcile a March 1981 service treatment record that shows that the Veteran was prescribed military eye glasses in order to correct his left eye visual acuity problem.  

a.)  As to any current diagnosis of glaucoma of the left eye and/or loss of vision of the left eye, to include anisometropia, the clinician is asked to indicate whether it is at least as likely as not (i.e., whether there is at least a 50 percent probability) that such disorder is causally related to service or was caused or aggravated (permanent worsening as opposed to temporary flare-ups or increase in symptoms) by active duty service.  A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided.

5.  Thereafter, the examination reports should be reviewed to ensure that the requested development has taken place.  If the examination reports do not comply with the aforementioned requests, the case will once again be returned for corrective action.  See Stegall v. West, supra.

6.  Thereafter, the claims should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with an SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

